Citation Nr: 1031752	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected bilateral hearing 
loss and tinnitus.

3.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
In that decision, the RO denied entitlement to service connection 
for erectile dysfunction, diabetes, and Hepatitis C.

The issues of entitlement to service connection for erectile 
dysfunction and diabetes mellitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's Hepatitis C is not the result of an in-service 
disease or injury.


CONCLUSION OF LAW

The criteria for service connection for Hepatitis C are not met.  
38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2008, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for service connection for Hepatitis C.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the September 2008 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the September 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of 
the identified post-service VA treatment records.  The Veteran 
has not identified any post-service private medical records.  

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service.  McLendon, 20 Vet. 
App. at 83.

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  Id.  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.  There must; however, be sufficient 
evidence of such a relationship to trigger VA's duty to provide 
an examination or obtain a medical opinion.  Waters v. Shinseki, 
601 F.3d 1274 (Fed. Cir. 2010). 

The Veteran was not afforded a VA examination for Hepatitis C.  
As discussed below, the record does not contain sufficient 
evidence that the Veteran's Hepatitis C may be related to a 
disease or injury in service.  There have been no reports of a 
continuity of symptomatology; the Veteran has not reported any 
in-service risk factor for hepatitis C and the record does not 
otherwise show such factors.  In addition, there is no other 
evidence that current hepatitis C may be related to service.  A 
VA examination is therefore not necessary.  McLendon, 20 Vet. 
App. at 79.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's VA treatment records, including an October 2009 VA 
primary care treatment note, reveal that he has been diagnosed as 
having Hepatitis C.  Thus, current Hepatitis C has been 
demonstrated.
There is no evidence of any complaints of or treatment for 
Hepatitis C in the Veteran's service treatment records and his 
February 1970 separation examination was normal.  The certificate 
of his discharge from service, DD Form 214, shows that he served 
as a pulse radar repairman and had no foreign service and there 
is no evidence or allegation that his duties involved any 
specific risk factor for hepatitis C.  Hence, the element of an 
in-service disease or injury has not been shown.

He has not reported a continuity of Hepatitis C symptomatology 
and the first clinical evidence of Hepatitis C is an October 2002 
VA primary care treatment note which indicates that the Veteran 
was first diagnosed as having Hepatitis C in 1998, approximately 
18 years after service.   

The absence of complaints of or treatment for Hepatitis C for 
decades after service weighs the evidence against a finding that 
the Veteran's Hepatitis C was present in service or in the year 
or years immediately after service.  Maxson v. Gober, 230 F.3d 
1330 (2000).

There is no other evidence of a relationship between the 
Veteran's Hepatitis C and service, and neither the Veteran nor 
his representative has alluded to the existence of any such 
evidence.  In a December 2008 letter, the RO requested that the 
Veteran provide information concerning any applicable Hepatitis C 
risk factors.  The Veteran did not respond to the RO's request.  

Neither the Veteran nor his representative has offered any 
explanation as to why they believe the current hepatitis C is 
related to service.  In his claim, the Veteran wrote, "I request 
the VA open a claim for disability benefits for hepatitis C as a 
direct service connected disability."  He has not, however, 
explained how the current hepatitis C is related to service, nor 
has he offered or reported lay or clinical evidence that relates 
the claimed disease to service.  The record contains no 
indications that the disease is related to service.  Thus, the 
preponderance of the evidence is against a finding that the 
current Hepatitis C is related to service.  

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claim for service connection 
for Hepatitis C must be denied.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for Hepatitis C is denied.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The Veteran was afforded a VA examination for erectile 
dysfunction and diabetes mellitus in March 2010.  The physician 
who conducted the examination opined that "there was no medical 
basis" to support a conclusion that the Veteran's diabetes 
mellitus and erectile dysfunction were due to, a result of, or 
aggravated by his service-connected hearing loss or tinnitus.  As 
a result of this opinion, the examiner noted that full 
examinations for diabetes mellitus and erectile dysfunction would 
not be recorded in the examination report.

The March 2010 VA examination is inadequate because it is unclear 
as to whether the examiner reviewed the Veteran's service 
treatment records and considered them in formulating his 
opinions.  Although the examination report notes that the 
examiner reviewed the Veteran's claims file, the examiner 
indicated that he did not review any service medical records.

The examination is also inadequate because while the examiner 
based his opinion on the fact that there was no "medical basis" 
to support a conclusion that a relationship existed between the 
Veterans erectile dysfunction and diabetes mellitus and his 
service-connected hearing loss or tinnitus, no further 
explanation or reasoning was provided and it is unclear as to 
what evidence was considered in formulating the opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
  
Furthermore, although the examiner provided opinions as to 
whether a relationship existed between the Veteran's erectile 
dysfunction and diabetes mellitus and his service-connected 
bilateral hearing loss and tinnitus, opinions were not provided 
with respect to whether erectile dysfunction and diabetes 
mellitus were directly related to service.  A medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
Id.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the 
March 2010 VA examination to review the 
claims folder, including this remand, and 
provide opinions as to the etiology of the 
Veteran's current erectile dysfunction and 
diabetes mellitus.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the current 
erectile dysfunction or diabetes mellitus 
had its onset in service or is related to a 
disease or injury in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
current erectile dysfunction or diabetes 
mellitus was either caused or aggravated 
(made worse) by the Veteran's service-
connected bilateral hearing loss or 
tinnitus.  If so, the examiner should 
quantify the amount of the aggravation, if 
possible.

The examiner should also report any 
pertinent additional history or findings 
concerning the Veteran's erectile 
dysfunction and diabetes mellitus that were 
not included in the March 2010 VA 
examination report.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

Any recommended testing or examinations 
should be conducted.  If the examiner who 
conducted the March 2010 VA examination is 
unavailable, the Veteran should be afforded 
a new examination to obtain the necessary 
information and opinions.

2.  The Veteran is advised that this 
examination is necessary to decide his 
claim, and that if he fails without good 
cause to report for scheduled VA 
examinations, his claim will be decided on 
the basis of the evidence of record, and 
may be denied.

3.  The Agency of Original Jurisdiction 
should review the opinion and the 
examination report to ensure that it 
contains the information requested in this 
remand and is otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


